CONSULTING AGREEMENT

 

This AGREEMENT shall be effective on this August 1st, 2013 and is made between
VR Holdings Inc., of 1615 Chester Road, Chester, MD 21619., U.S.A. [“VRHD”], and
Schneider Mitigation Group of 4002 University Dr., Fairfax, VA 22030
[“Consultant”].

 

In this Agreement, the party who is contracting to receive services shall be
referred to as "VRHD", and the party who will be providing the services shall be
referred to as "Consultant".

 

Consultant has a background in business development and is willing to provide
services to VRHD based on this background.

 

VRHD desires to have services provided by Consultant. Therefore, the parties
agree as follows:

 

1.DESCRIPTION OF SERVICES. Beginning on August 1st, 2013 Consultant will provide
the following services (collectively, the "Services"): Business Development of
VRHD and corporate management services along with consulting for capital
structure, finance, and mitigation. Specifically Consultant agrees to use best
efforts to accomplish VRHD’s primary objectives as follows:

-Providing for the maintaining of reporting status and filings in whatever
manner may be deemed necessary which includes satisfying a perceived short term
capital need of up to $25,000 which may need to be paid in the next few days;

-Providing for VRHD working capital which includes a target of $1,500,000;

-Providing an operating strategy and business for VRHD.

 

2.PERFORMANCE OF SERVICES. Consultant shall determine the manner in which the
Services are to be performed and the specific hours to be worked by Consultant.
Primary management duties will be fulfilled by Mr. Gregory Gennace and VRHD will
rely on Consultant to work as many hours as may be reasonably necessary to
fulfill Consultant's obligations under this Agreement.

 

3.FEES & COMMISSION PAYMENTS. VRHD agrees to pay consultant fifty million
(50,000,000) shares of VRHD common stock upon signing this agreement.
Additionally, as the plaintiff and beneficiary of a potential award resulting
from a civil complaint filed in the Circuit Court of Cook County, Illinois filed
against Cerberus Capital Management, LP, et al (“The Lawsuit”) VRHD agrees to
pay consultant the first five million dollars ($5,000,000) of any proceeds
recovered through settlement or garnishment action(s) from The Lawsuit.
Additionally VRHD will make commission payments to Consultant based on 5% of the
gross profit or selling price of all merchandise and products and contemplated
services of VRHD created through consultant’s business development efforts.

 

Statement of Sales. If requested, VRHD shall furnish Consultant a periodic
statement showing sales made to customers and all payments and other items
credited to consultant during such period.

 

   

 



4.EXPENSE REIMBURSEMENT. Consultant shall pay all "out-of-pocket" expenses, and
shall not be entitled to reimbursement from VRHD, unless prior approval is
granted by VRHD.

5.RENEWAL/TERM/TERMINATION. This agreement shall become effective on the date
stated above and shall remain in effect for a period of one (1) year(s) unless
terminated for breach or as provided in this agreement.

This agreement may be renewed or terminated through mutual agreement of
Consultant and VRHD.

 

6.RELATIONSHIP OF PARTIES. It is understood by the parties that Consultant is an
independent contractor with respect to VRHD, and not an employee of VRHD. VRHD
will not provide fringe benefits, including health insurance benefits, paid
vacation, or any other employee benefit, for the benefit of Consultant.

 

7.EMPLOYEES. Consultant's employees, if any, who perform services for VRHD under
this Agreement shall also be bound by the provisions of this Agreement.

 

8.INDEMNIFICATION. Consultant agrees to indemnify and hold VRHD harmless from
all claims, losses, expenses, fees including attorney fees, costs, and judgments
that may be asserted against VRHD that result from the acts or omissions of
Consultant, Consultant's employees, if any, and Consultant's agents, with the
exception of any executives hired by VRHD on Consultant’s recommendation.

 

9.ASSIGNMENT. Consultant's obligations under this Agreement may not be assigned
or transferred to any other person, firm, or corporation without the prior
written consent of VRHD.

 

10.CONFIDENTIALITY. VRHD recognizes that Consultant may have access to trade
secrets and other proprietary information (collectively, "Information"), which
are valuable, special and unique assets of VRHD Incorporated and need to be
protected from improper disclosure. In consideration for the disclosure of the
Information, Consultant agrees that Consultant will not at any time or in any
manner, either directly or indirectly, use any Information for Consultant's own
benefit, or divulge, disclose, or communicate in any manner any Information to
any third party without the prior written consent of VRHD. Consultant will
protect the Information and treat it as strictly confidential. A violation of
this paragraph shall be a material violation of this Agreement.

 

11.UNAUTHORIZED DISCLOSURE OF INFORMATION. If it appears that Consultant has
disclosed (or has threatened to disclose) Information in violation of this
Agreement, VRHD shall be entitled to an injunction to restrain Consultant from
disclosing, in whole or in part, such Information, or from providing any
services to any party to whom such Information has been disclosed or may be
disclosed. VRHD shall not be prohibited by this provision from pursuing other
remedies, including a claim for losses and damages.

 

12.CONFIDENTIALITY AFTER TERMINATION. The confidentiality provisions of this
Agreement shall remain in full force and effect after the termination of this
Agreement.

 

   

 



13.NON-COMPETE AGREEMENT. Recognizing that the various items of information are
special and unique assets of VRHD that need to be protected from disclosure, and
in consideration of the disclosure of the Information, Consultant agrees and
covenants that for a period of 18 months following the termination of this
Agreement, whether such termination is voluntary or involuntary, Consultant will
not directly or indirectly engage in any business competitive with VRHD. This
covenant shall apply to the geographical area that includes United States of
America and Canada. Directly or indirectly engaging in any competitive business
includes, but is not limited to, (i) engaging in a business as owner, partner,
or agent, (ii) becoming an employee of any third party that is engaged in such
business, or (iii) becoming interested directly or indirectly in any such
business, or (iv) soliciting any customer of VRHD for the benefit of a third
party that is engaged in such business. Consultant and VRHD agrees that this
non-compete provision will not adversely affect the livelihood of Consultant.

 



14.NOTICES. All notices required or permitted under this Agreement shall be in
writing and shall be deemed delivered when delivered in person or deposited in
the United States mail, postage prepaid, addressed as follows:

IF for VRHD: John E. Baker

1615 Chester Road

Chester Maryland 21619

IF for Consultant: Gregory Gennace

Schneider Mitigation Group 4002 University Drive Fairfax, VA 22030

 

Either party may change such address from time to time by providing written
notice to the other in the manner set forth above.

 

15.ENTIRE AGREEMENT. This Agreement contains the entire agreement of the parties
and there are no other promises or conditions in any other agreement whether
oral or written. This Agreement supersedes any prior written or oral agreements
between the parties.

 

16.AMENDMENT. This Agreement may be modified or amended if the amendment is made
in writing and is signed by both parties.

 

17.SEVERABILITY. If any provision of this Agreement shall be held to be invalid
or unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable. If a court finds that any provision of this Agreement is
invalid or unenforceable, but that by limiting such provision it would become
valid and enforceable, then such provision shall be deemed to be written,
construed, and enforced as so limited.

 

18.WAIVER OF CONTRACTUAL RIGHT. The failure of either party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that party's right to subsequently enforce and compel strict compliance with
every provision of this Agreement.

Notarized signatures on the following pages



   

 

 

Party receiving services: VR Holdings, Inc.

By:_____________________________________________

Controlling Shareholder: Morten M. Lapides, Sr.

STATE OF , CITY/COUNTY OF , ss.:

On this day, personally appeared before me Morten M. Lapides, Sr., to me known
to be the person(s) described in and who executed the within and foregoing
instrument, and acknowledged that he/she signed the same as his/her voluntary
act and deed, for the uses and purposes therein mentioned.

Witness my hand and official seal hereto affixed this

________ day of , .

[image_001.gif]Notary Public in and for the State of_________________ .

My commission expires________________ .

By:___________________

Chairman: John E. Baker



   

 

STATE OF , CITY/COUNTY OF , ss.:

On this day, personally appeared before me John E. Baker, to me known to be the
person(s) described in and who executed the within and foregoing instrument, and
acknowledged that he/she signed the same as his/her voluntary act and deed, for
the uses and purposes therein mentioned.

Witness my hand and official seal hereto affixed this

______ day of , .

[image_002.gif]Notary Public in and for the State of_________________ .

My commission expires________________ .

Party providing services:

SMGVA, LLC dba Schneider Mitigation Group

By:__________________________________________________

Consultant: William E. Schneider, Managing Member

STATE OF , CITY/COUNTY OF , ss:

On this day, personally appeared before me William E. Schneider to me known to
be the person(s) described in and who executed the within and foregoing
instrument, and acknowledged that he/she signed the same as his/her voluntary
act and deed, for the uses and purposes therein mentioned.

Witness my hand and official seal hereto affixed this

______ day of , ________ .

[image_003.gif]Notary Public in and for the State of_________________ .

My commission expires________________ .

